PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SHIELDS et al.
Application No. 15/442,958
Filed: 27 Feb 2017
For: PHOTON DETECTION DEVICE AND A METHOD OF MANUFACTURING A PHOTON DETECTION DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:



This decision sua sponte withdraws holding of abandonment in the above-identified application.

On March 25, 2021, the examiner issued a final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On December 2, 2021, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely and proper reply under 37 CFR 1.113 to a final rejection mailed March 25, 2021, on June 24, 2021, in the form of a request for continued examination (RCE), a $2000 RCE fee, and a submission under § 1.114. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a timely and proper response to the final Office action on June 24, 2021.

This matter is being referred to Technology Center Art Unit 2878 for appropriate action on the reply filed June 24, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.  






/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET